Per, Curiam:
It may be that the foot-front rule is not the best that, might be devised for the assessment of street improvements in cities upon abutting property, but for the present it is the only one we have; and, while it has been held that it cannot be applied to farm lands, it has nowhere been decided that it is not applicable to city property. _It is -perhaps impossible to frame any general rule that would produce exact uniformity and do_ equal justice in all cases. This arises from the fact that a rule to be valid must be general, and the further conceded fact, that in. the application of all general rules there will be casesjrfjri,Ibvidual hardship. This would appear to be one of such cases. The lot against which this assessment was filed consists of a long narrow strip, with a front of several hundred feet upon the street, and only 31 feet deep at one end and narrowing to the other. The lot is said not to be worth the amount of the, assessment against it. If this be so, it does not affect the validity of the law under which the assessment was filed. As a general rule the hardship may be avoided in such cases by squaring the lot with the owner of the rear, and in this way lessening the front and deepening the remainder. If the objection now made to this assessment were to prevail, it would be very easy for the owner of a valuable lot to convey a narrow *217strip of tbe front to a convenient friend, and thus escape altogether. We are of the opinion that the defendant’s affidavit does not disclose a sufficient defence. The case is ruled by Michener v. City of Philadelphia, 118 Pa. 535.
Judgment affirmed.